UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2012 Semiannual Report to Shareholders DWS Small Cap Core Fund Contents 4 Performance Summary 7 Portfolio Summary 9 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 27 Notes to Financial Statements 36 Information About Your Fund's Expenses 38 Summary of Management Fee Evaluation by Independent Fee Consultant 42 Account Management Resources 44 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Stocks of smaller companies involve greater risk than securities of larger, more-established companies. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary March 31, 2012 (Unaudited) Average Annual Total Returns as of 3/31/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 33.31% 1.65% 25.15% -1.38% 4.57% Class B 32.74% 0.86% 24.21% -2.09% 3.78% Class C 32.77% 0.85% 24.19% -2.14% 3.78% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 25.64% -4.19% 22.70% -2.54% 3.96% Class B (max 4.00% CDSC) 28.74% -2.14% 23.78% -2.26% 3.78% Class C (max 1.00% CDSC) 31.77% 0.85% 24.19% -2.14% 3.78% No Sales Charges Class S 33.45% 1.87% 25.47% -1.13% 4.87% Russell 2000® Index+ 29.83% -0.18% 26.90% 2.13% 6.45% ‡ Total returns shown for periods less than one year are not annualized. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.60%, 2.37%, 2.37% and 1.24% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Russell 2000 Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. Net Asset Value Class A Class B Class C Class S Net Asset Value: 3/31/12 $ 9/30/11 $ Morningstar Rankings — Small Blend Funds Category as of 3/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 32 3-Year of 75 5-Year of 92 10-Year of 89 Class B 1-Year of 41 3-Year of 81 5-Year of 94 10-Year of 95 Class C 1-Year of 41 3-Year of 81 5-Year of 95 10-Year of 95 Class S 1-Year of 30 3-Year of 70 5-Year of 90 10-Year of 84 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at March 31, 2012 (11.5%Net Assets) 1. WellCare Health Plans, Inc. Provides managed health care services 1.4% 2. Kulicke & Soffa Industries, Inc. Designer and manufacturer of materials used to assemble semiconductor devices 1.2% 3. Zions Bancorp. Provider of commercial banking services 1.2% 4. Sturm, Ruger & Co., Inc. Manufactures and sells firearms 1.2% 5. Citizens Republic Bancorp., Inc. Subsidiaries, attracts deposits and offers commercial banking services. 1.1% 6. Aaron's, Inc. Rents and sells office and residential furniture and accessories, consumer electronics, and households appliances. 1.1% 7. Arctic Cat, Inc. Manufactures and markets snowmobiles and all-terrain vehicals 1.1% 8. Nevsun Resources Ltd. Gold producer and base metal developer 1.1% 9. Humana, Inc. Provider of managed health plans 1.1% 10. Western Refining, Inc. Refiner of crude oil 1.0% Portfolio holdings are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section on page 42 for contact information. Investment Portfolio as of March 31, 2012 (Unaudited) Shares Value ($) Common Stocks 99.5% Consumer Discretionary 15.1% Auto Components 1.1% Dana Holding Corp. SORL Auto Parts, Inc.* (a) Distributors 0.2% VOXX International Corp.* Diversified Consumer Services 0.9% ChinaCast Education Corp.* (a) Coinstar, Inc.* (a) Corinthian Colleges, Inc.* (a) Hotels, Restaurants & Leisure 1.4% Bob Evans Farms, Inc. Brinker International, Inc. Kona Grill, Inc.* Marcus Corp. Multimedia Games Holding Co., Inc* O'Charley's, Inc.* Pinnacle Entertainment, Inc.* Ruth's Hospitality Group, Inc.* Texas Roadhouse, Inc. Household Durables 0.9% American Greetings Corp. "A" (a) CSS Industries, Inc. Ethan Allen Interiors, Inc. (a) La-Z-Boy, Inc.* Whirlpool Corp. Leisure Equipment & Products 2.7% Arctic Cat, Inc.* Brunswick Corp. Johnson Outdoors, Inc. "A"* Leapfrog Enterprises, Inc.* Smith & Wesson Holding Corp.* Sturm, Ruger & Co., Inc. Media 0.7% AH Belo Corp. "A" Scholastic Corp. The E.W. Scripps Co. "A"* The Madison Square Garden Co. "A"* Multiline Retail 1.3% Dillard's, Inc. "A" (a) Fred's, Inc. "A" Saks, Inc.* (a) Specialty Retail 5.9% Aaron's, Inc. Asbury Automotive Group, Inc.* Ascena Retail Group, Inc.* Build-A-Bear Workshop, Inc.* Chico's FAS, Inc. Cost Plus, Inc.* Foot Locker, Inc. GameStop Corp. "A" (a) Hot Topic, Inc. Office Depot, Inc.* Penske Automotive Group, Inc. PetSmart, Inc. Pier 1 Imports, Inc.* RadioShack Corp. (a) Sonic Automotive, Inc. "A" TravelCenters of America LLC* Zumiez, Inc.* Consumer Staples 3.9% Food & Staples Retailing 0.7% Safeway, Inc. (a) Susser Holdings Corp.* Food Products 2.6% Cal-Maine Foods, Inc. (a) Cosan Ltd. "A" Dean Foods Co.* Omega Protein Corp.* Smithfield Foods, Inc.* Household Products 0.1% Central Garden & Pet Co.* Personal Products 0.2% Herbalife Ltd. Nature's Sunshine Products, Inc.* (a) Prestige Brands Holdings, Inc.* Tobacco 0.3% Universal Corp. (a) Energy 8.2% Energy Equipment & Services 0.7% Helix Energy Solutions Group, Inc.* Pioneer Drilling Co.* RigNet, Inc.* Tesco Corp.* TGC Industries, Inc.* Union Drilling, Inc.* Oil, Gas & Consumable Fuels 7.5% Apache Corp. CVR Energy, Inc.* Delek U.S. Holdings, Inc. Energy XXI (Bermuda) Ltd.* HollyFrontier Corp. L&L Energy, Inc.* (a) Petrobras Argentina SA "B" (ADR) REX American Resources Corp.* Rosetta Resources, Inc.* Stone Energy Corp.* (a) Tesoro Corp.* VAALCO Energy, Inc.* W&T Offshore, Inc. Western Refining, Inc. (a) Financials 19.7% Capital Markets 1.3% Ares Capital Corp. Epoch Holding Corp. Janus Capital Group, Inc. Medallion Financial Corp. Oppenheimer Holdings, Inc. "A" SWS Group, Inc. Commercial Banks 7.6% Banner Corp. Centerstate Banks, Inc. Century Bancorp., Inc. "A" Citizens Republic Bancorp., Inc.* Financial Institutions, Inc. First BanCorp. — North Carolina (a) First California Financial Group, Inc.* First Citizens BancShares, Inc. "A" First Merchants Corp. MainSource Financial Group, Inc. Metro Bancorp., Inc.* Peoples Bancorp., Inc. PrivateBancorp., Inc. Regions Financial Corp. Southwest Bancorp., Inc.* StellarOne Corp. Susquehanna Bancshares, Inc. SVB Financial Group* United Community Banks, Inc.* (a) Wilshire Bancorp., Inc.* Zions Bancorp. (a) Consumer Finance 0.3% Advance America Cash Advance Centers, Inc. Nelnet, Inc. "A" Diversified Financial Services 0.5% Interactive Brokers Group, Inc. "A" KKR Financial Holdings LLC MarketAxess Holdings, Inc. Insurance 5.2% Alleghany Corp.* Allied World Assurance Co. Holdings AG American Safety Insurance Holdings Ltd.* Arthur J. Gallagher & Co. Assured Guaranty Ltd. Brown & Brown, Inc. CNO Financial Group, Inc.* Crawford & Co. "B" First American Financial Corp. Hanover Insurance Group, Inc. Hilltop Holdings, Inc.* Horace Mann Educators Corp. ProAssurance Corp. Protective Life Corp. Seabright Holdings, Inc. Stewart Information Services Corp. United Fire Group, Inc. Real Estate Investment Trusts 4.2% Ashford Hospitality Trust (REIT) Excel Trust, Inc. (REIT) Extra Space Storage, Inc. (REIT) First Industrial Realty Trust, Inc. (REIT)* Government Properties Income Trust (REIT) Lexington Realty Trust (REIT) (a) OMEGA Healthcare Investors, Inc. (REIT) PennyMac Mortgage Investment Trust (REIT) Sabra Health Care REIT, Inc. (REIT) Taubman Centers, Inc. (REIT) Winthrop Realty Trust (REIT) Thrifts & Mortgage Finance 0.6% Bank Mutual Corp. BankFinancial Corp. First Defiance Financial Corp. First Financial Holdings, Inc. Health Care 11.4% Biotechnology 0.5% Momenta Pharmaceuticals, Inc.* Myriad Genetics, Inc.* United Therapeutics Corp.* Health Care Equipment & Supplies 0.4% CONMED Corp. CryoLife, Inc.* Hill-Rom Holdings, Inc. SurModics, Inc.* Health Care Providers & Services 7.3% Almost Family, Inc.* Amedisys, Inc.* (a) Centene Corp.* Health Net, Inc.* Humana, Inc. LHC Group, Inc.* Magellan Health Services, Inc.* Molina Healthcare, Inc.* Sun Healthcare Group, Inc.* Tenet Healthcare Corp.* The Ensign Group, Inc. WellCare Health Plans, Inc.* Life Sciences Tools & Services 0.3% Cambrex Corp.* Charles River Laboratories International, Inc.* Pharmaceuticals 2.9% Cornerstone Therapeutics, Inc.* Hi-Tech Pharmacal Co., Inc.* Impax Laboratories, Inc.* Jazz Pharmaceuticals PLC* Medicis Pharmaceutical Corp. "A" Par Pharmaceutical Companies, Inc.* Questcor Pharmaceuticals, Inc.* (a) ViroPharma, Inc.* Industrials 15.7% Aerospace & Defense 1.7% Cubic Corp. Curtiss-Wright Corp. Triumph Group, Inc. (a) Airlines 1.7% Hawaiian Holdings, Inc. "A"* United Continental Holdings, Inc.* Building Products 0.9% Gibraltar Industries, Inc.* NCI Building Systems, Inc.* Patrick Industries, Inc.* U.S. Home Systems, Inc. Commercial Services & Supplies 2.1% Clean Harbors, Inc.* Courier Corp. Deluxe Corp. EnergySolutions, Inc.* EnerNOC, Inc.* (a) G & K Services, Inc. "A" Kimball International, Inc. "B" Metalico, Inc.* Sykes Enterprises, Inc.* Tetra Tech, Inc.* The Brink's Co. TMS International Corp. "A"* Viad Corp. Construction & Engineering 1.4% Chicago Bridge & Iron Co. NV Great Lakes Dredge & Dock Co. Michael Baker Corp.* Pike Electric Corp.* Primoris Services Corp. (a) Sterling Construction Co., Inc.* URS Corp. Electrical Equipment 1.3% EnerSys* Fushi Copperweld, Inc.* (a) Machinery 3.3% AGCO Corp.* Alamo Group, Inc. Ampco-Pittsburgh Corp. FreightCar America, Inc. Hardinge, Inc. Harsco Corp. Hurco Companies, Inc.* Miller Industries, Inc. NACCO Industries, Inc. "A" Oshkosh Corp.* Sauer-Danfoss, Inc. Terex Corp.* Professional Services 2.1% Acacia Research Corp.* CDI Corp. CRA International, Inc.* Exponent, Inc.* ICF International, Inc.* Insperity, Inc. Kelly Services, Inc. "A" Kforce, Inc.* RPX Corp.* Towers Watson & Co. "A" Road & Rail 0.6% Old Dominion Freight Line, Inc.* Saia, Inc.* Trading Companies & Distributors 0.6% Beacon Roofing Supply, Inc.* DXP Enterprises, Inc.* Interline Brands, Inc.* United Rentals, Inc.* (a) Information Technology 17.4% Communications Equipment 2.1% Comtech Telecommunications Corp. (a) Emulex Corp.* NETGEAR, Inc.* TESSCO Technologies, Inc. Computers & Peripherals 2.5% Cray, Inc.* Datalink Corp.* Imation Corp.* Lexmark International, Inc. "A" Western Digital Corp.* Xyratex Ltd. Electronic Equipment, Instruments & Components 2.4% Insight Enterprises, Inc.* Itron, Inc.* MTS Systems Corp. PC Connection, Inc. Plexus Corp.* Power-One, Inc.* Tech Data Corp.* Vishay Intertechnology, Inc.* Internet Software & Services 2.1% AOL, Inc.* EarthLink, Inc. IAC/InterActiveCorp. QuinStreet, Inc.* Stamps.com, Inc.* ValueClick, Inc.* IT Services 2.6% CACI International, Inc. "A"* (a) Computer Sciences Corp. CSG Systems International, Inc.* Global Cash Access Holdings, Inc.* Heartland Payment Systems, Inc. Semiconductors & Semiconductor Equipment 4.7% Entegris, Inc.* GT Advanced Technologies, Inc.* (a) Kulicke & Soffa Industries, Inc.* Magnachip Semiconductor Corp.* Micron Technology, Inc.* MKS Instruments, Inc. OmniVision Technologies, Inc.* Photronics, Inc.* Teradyne, Inc.* Ultra Clean Holdings, Inc.* Software 1.0% ePlus, Inc.* Fair Isaac Corp. Manhattan Associates, Inc.* Net 1 UEPS Technologies, Inc.* NetScout Systems, Inc.* Parametric Technology Corp.* Solarwinds, Inc.* Materials 5.4% Chemicals 2.0% A. Schulman, Inc. CF Industries Holdings, Inc. Chemtura Corp.* Cytec Industries, Inc. Ferro Corp.* Georgia Gulf Corp.* Material Sciences Corp.* Stepan Co. TPC Group, Inc.* Valspar Corp. Zoltek Companies, Inc.* Construction Materials 0.7% Eagle Materials, Inc. United States Lime & Minerals, Inc.* Containers & Packaging 0.2% Boise, Inc. Metals & Mining 1.3% China Gerui Advanced Materials Group Ltd.* (a) Friedman Industries, Inc. Nevsun Resources Ltd. Paper & Forest Products 1.2% Domtar Corp. Neenah Paper, Inc. Telecommunication Services 1.6% Diversified Telecommunication Services 1.1% FairPoint Communications, Inc.* (a) Telecom Argentina SA (ADR) Telecom Corp. of New Zealand Ltd. (ADR) Wireless Telecommunication Services 0.5% Telephone & Data Systems, Inc. U.S.A. Mobility, Inc. Utilities 1.1% Electric Utilities 1.0% Companhia Paranaense de Energia (ADR) (Preferred) (a) PNM Resources, Inc. Portland General Electric Co. Gas Utilities 0.1% Southwest Gas Corp. Total Common Stocks (Cost $62,802,166) Securities Lending Collateral 13.4% Daily Assets Fund Institutional, 0.27% (b) (c) (Cost $9,135,053) Cash Equivalents 1.2% Central Cash Management Fund, 0.11% (b) (Cost $782,269) % of Net Assets Value ($) Total Investment Portfolio (Cost $72,719,488)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. + The cost for federal income tax purposes was $72,851,853. At March 31, 2012, net unrealized appreciation for all securities based on tax cost was $4,675,271. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,161,022, and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,485,751. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at March 31, 2012 amounted to $8,770,645, which is 12.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At March 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Russell 2000 Mini Index USD 6/15/2012 10 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
